        Case 3:18-cv-01382-PG Document 27 Filed 05/26/20 Page 1 of 14

                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF PUERTO RICO


   JOSÉ TRINIDAD-JORGE,

   Petitioner                                                 CIVIL NO. 18-1382(PG)
                                                              Related Crim. No. 16-282[11](PG)
   v.

   UNITED STATES OF AMERICA,

    Respondent.



                                        OPINION AND ORDER

        Before the court is petitioner Jose Trinidad-Jorge’s (“Petitioner” or “Trinidad-Jorge”)

motion to vacate, set aside, or correct sentence under 28 U.S.C. § 2255 (Docket No. 1), the

government’s opposition thereto (Docket No. 18), and Petitioner’s reply (Docket No. 25). For

the reasons set forth below, the motion to vacate is DENIED.


                                        I.    BACKGROUND

        On May 9, 2016, a grand jury returned a multicount indictment charging Petitioner

and forty-nine others of conspiracy to engage in a pattern of racketeering activity in violation

of 18 U.S.C. § 1962(d) (Count One or “the RICO count”) 1 and of conspiracy to possess with

intent to distribute narcotics in violation of 21 U.S.C. § 846 (Count Two). Per the indictment,

Trinidad-Jorge was a member of a criminal organization known as La Asociación Pro-

Derechos y Rehabilitación del Confinado or La Asociación ÑETA 2 (“La Asociación ÑETA” or

the “enterprise”). See Indictment, Case No. 16-cr-282, Docket No. 3. More than that, the

indictment tags Trinidad-Jorge as a member of “El Liderato Máximo” (or the “Maximum



1Racketeer  Influenced and Corrupt Organizations Act (RICO), 18 U.S.C. § 1961 et seq.
2This enterprise is known as “Puerto Rico’s most notorious prison gang … . The ÑETA Association’s main
objective is to strike it rich, and to that end, members and associates have been long engaged in drug trafficking,
murder for hire and other illegal activities.” United States v. Rivera-Calcano, No. CR 16-282-6 (PG), 2017 WL
3738465, at *1 (D.P.R. Aug. 29, 2017).
       Case 3:18-cv-01382-PG Document 27 Filed 05/26/20 Page 2 of 14
Civil No. 18-1382(PG)                                                                    Page 2

Leadership”), and thus, a top-leader of the organization. See id. at pages 9-10. These high-

ranking members had a number of responsibilities, such as: (1) purchasing and overseeing

the distribution of large quantities of drugs within the Puerto Rico prisons; (2) controlling the

income generated by the gang’s illicit acts, and; (3) authorizing and ordering the murders of

other inmates as means to intimidate, protect, advance and even discipline. Id. The RICO and

drug conspiracies were ongoing and began on a date unknown, not later than in or about the

year 2005, and continued up until the return of the indictment. Id. at pages 13, 20.

        Trinidad-Jorge signed a plea agreement with the government in which he agreed to

plead guilty to Count One. See Plea Agreement, Case No. 16-cr-282, Docket No. 1015. The

parties agreed to a total offense level of 32 but did not stipulate a criminal history category for

the Petitioner. See id. at p. 4. The Plea Agreement also stated that Trinidad-Jorge could face

a maximum sentence of up to life in prison and that the court had the authority to impose any

sentence within the statutory maximum regardless of the agreement’s recommendations. See

id. at pages 2-3.

        The amended Presentence Investigation Report (“PSR”), filed on October 23, 2017,

deemed the total offense level to be 33 and established a criminal history category of VI for

Trinidad-Jorge. See Amended PSR, Case No. 16-cr-282, Docket No. 1455. No formal

objections to the PSR were filed by Petitioner. However, on December 15, 2017, he filed a

sentencing memorandum complaining that his criminal history was “overrepresented,”

among other claims. See Case No. 16-cr-282, Docket No. 1602.

        At the sentencing hearing held on December 18, 2017, the court adopted a total offense

level of 32 in accordance with the plea agreement, and a criminal history category of VI.

Hence, the guideline range was 210 to 262 months. See Transcript of Sentencing Hearing,

Case No. 16-cr-282, Docket No. 2307 at page 20. The court sentenced Petitioner to the lower
       Case 3:18-cv-01382-PG Document 27 Filed 05/26/20 Page 3 of 14
Civil No. 18-1382(PG)                                                                   Page 3

end of this range, that is, to 210 months of imprisonment to be served concurrently with any

other sentence he was then serving at the state level. See id. at 24.

        Consistent with the terms of his plea agreement, Petitioner did not appeal.

Nevertheless, on June 18, 2018, Petitioner filed the pending motion under 28 U.S.C. §2255

requesting that this court vacate his sentence. He grounds his request on a claim that he

received inefficient assistance of counsel. See Docket No. 1. He sustains that his counsel was

ineffective for: (1) misadvising him as to his criminal history category and (2) failing to object

to errors in the PSR. See Docket No. 1 at 4.

                            II.   STANDARD OF REVIEW

        According to 28 U.S.C. § 2255, a federal prisoner may move to vacate, set aside, or

correct his sentence “upon the ground that the sentence was imposed in violation of the

Constitution or laws of the United States, or that the court was without jurisdiction to impose

such sentence, or that the sentence was in excess of the maximum authorized by law, or is

otherwise subject to collateral attack … .” 28 U.S.C. § 2255 (a); Hill v. United States 368 U.S.

424, (1962); Barreto-Barreto v. United States, 551 F.3d 95, 98 (1st Cir. 2008); David v. United

States, 134 F.3d 470, 474 (1st Cir. 1998).

                                  III.   DISCUSSION

A. Ineffective Assistance of Counsel Claims

        The Sixth Amendment guarantees that in all criminal prosecutions, the accused have a

right to the assistance of counsel for their defense. U.S. Const. amend. VI. It has long been

recognized that “the right to counsel means the right to effective legal assistance.” Strickland

v. Washington, 466 U.S. 668, 686 (1984) (quoting McMann v. Richardson, 397 U.S. 759, 771

(1970). Counsel can deprive a defendant of the right to effective assistance by failing to render

“adequate legal assistance.” Strickland, 466 U.S. at 686 (quoting Cuyler v. Sullivan, 446 U.S.

335, 344 (1980)). Where, as here, a petitioner moves to vacate his sentence on ineffective
       Case 3:18-cv-01382-PG Document 27 Filed 05/26/20 Page 4 of 14
Civil No. 18-1382(PG)                                                                 Page 4

assistance of counsel grounds, he must show that “counsel’s conduct so undermined the

proper functioning of the adversarial process that the trial cannot be relied upon as having

produced a just result.” Id.

        “In order to succeed on an ineffective assistance claim, a ‘[petitioner] must show both

that counsel’s performance was deficient and that it prejudiced his defense.’” Rojas-Medina

v. United States, 924 F.3d 9, 15 (1st Cir. 2019) (citing Janosky v. St. Amand, 594 F.3d 39, 45

(1st Cir. 2010)). “To show that his counsel’s performance was constitutionally deficient,

[petitioner] must demonstrate that counsel’s performance was objectively unreasonable

under prevailing professional norms.” Walker v. Medeiros, 911 F.3d 629, 633 (1st Cir. 2018)

(quotation marks omitted) (citing United States v. Mercedes-De La Cruz, 787 F.3d 61, 67 (1st

Cir. 2015)). “This requires showing that counsel made errors so serious that counsel was not

functioning as the ‘counsel’ guaranteed the defendant by the Sixth Amendment.” Strickland,

466 U.S. at 687. “Judicial scrutiny of counsel’s performance must be highly deferential,” and

“a court must indulge in a strong presumption that counsel’s conduct falls within a wide range

of reasonable professional assistance.” Id. at 689.

        Petitioner must also show that he was prejudiced by counsel’s “constitutionally

deficient” representation. As to the prejudice prong, a petitioner must establish that “there is

a reasonable probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different … .” Rivera v. Thompson, 879 F.3d 7, 12 (1st Cir. 2018)

(citing Strickland, 466 U.S. at 688). In the present context, “[t]o satisfy the prejudice

requirement, the [petitioner] must show ‘a reasonable probability that, but for counsel’s

errors, he would not have pleaded guilty.’” United States v. Miller, 911 F.3d 638, 641 (1st Cir.

2018) (citing Hill v. Lockhart, 474 U.S. 52, 59 (1985)).

        As discussed, a petitioner must demonstrate both incompetence and prejudice. “This

two-pronged inquiry has equal relevance with respect to ineffective assistance claims in both
       Case 3:18-cv-01382-PG Document 27 Filed 05/26/20 Page 5 of 14
Civil No. 18-1382(PG)                                                                      Page 5

tried cases and cases resolved by guilty pleas.” Miller, 911 F.3d at 641 (citing Hill, 474 U.S. at

58). “A [petitioner’s] failure to satisfy one prong of the Strickland analysis obviates the need

for a court to consider the remaining prong.” Tevlin v. Spencer, 621 F.3d 59, 66 (1st Cir. 2010)

(citing Strickland, 466 U.S. at 697). Thus, “[i]f it is easier to dispose of an ineffectiveness claim

on the ground of lack of sufficient prejudice … that course should be followed.” Strickland,

466 U.S. at 679.

        Against this backdrop, the court will address Petitioner’s claims in turn.


        1. Inaccurate Sentence Prediction

        Trinidad-Jorge claims that he was deprived of his Sixth amendment right to effective

assistance of counsel because his attorney allegedly misadvised him regarding his criminal

history category. See Docket No. 1 at p. 4. Specifically, Petitioner contends that he signed the

plea agreement because his attorney told him that he would be sentenced as a criminal history

category II. However, the court categorized Trinidad-Jorge as a criminal history category VI

and sentenced him as such. See Case No. 16-cr-282, Docket No. 1643. In response, the

government argues that Petitioner’s claims are unavailing because he fails to show prejudice

and because the record shows that he was cognizant of his potential exposure when he signed

his plea agreement. See Docket No. 18. The court agrees with the government.

        “[T]he decision to plead guilty before the evidence is in frequently involves the making

of difficult judgments.” McMann v. Richardson, 397 U.S. 759, 769 (1970). “Waiving trial

entails the inherent risk that the good-faith evaluations of a reasonably competent attorney

will turn out to be mistaken either as to the facts or as to what a court’s judgment might be on

given facts.” Id. at 770. Hence, the Supreme Court has “long recognized that the negotiation

of a plea bargain is a critical phase of litigation for purposes of the Sixth Amendment right to

effective assistance of counsel.” Padilla v. Kentucky, 559 U.S. 356, 373 (2010).
       Case 3:18-cv-01382-PG Document 27 Filed 05/26/20 Page 6 of 14
Civil No. 18-1382(PG)                                                                  Page 6

        The Supreme Court has also stressed “the particular importance of the finality of guilty

pleas, which usually rest, after all, on a defendant’s profession of guilt in open court, and are

indispensable in the operation of the modern criminal justice system.” United States v.

Dominguez Benitez, 542 U.S. 74, 82–83 (2004) (citing United States v. Timmreck, 441 U.S.

780, 784 (1979)). That is, “[c]ourts should not upset a plea solely because of post hoc

assertions from a defendant about how he would have pleaded but for his attorney’s

deficiencies. Judges should instead look to contemporary evidence to substantiate a

defendant’s expressed preferences.” Caramadre v. United States, No. CR 11-186-WES, 2018

WL 5257621, at *3 (D.R.I. Oct. 22, 2018) (citing Lee v. United States, 137 S. Ct. 1958, 1967

(2017)). “The question does not focus on the whims of the defendant, but instead depends on

whether ‘a reasonable defendant standing in the petitioner’s shoes would likely have altered

his decision to plead guilty’ in these circumstances.” Arif v. United States, No. 19-CV-586-LM,

2020 WL 788882, at *3 (D.N.H. Feb. 18, 2020) (citing Ferrara v. United States, 456 F.3d 278,

294 (1st Cir. 2006)).

        Here, Petitioner’s argument fails for more than one reason. First, Trinidad-Jorge fails

to provide any evidence to support his account that his attorney allegedly “tricked” him into

believing that he would be sentenced as a criminal history category II. The court need not

credit Petitioner’s bald assertions about his attorney’s assurances. See Dure v. United States,

127 F. Supp. 2d 276, 279 (D.R.I. 2001) (“The defendant has the burden of identifying the

specific acts or omissions that constitute the allegedly deficient performance and presenting

facts supporting his claim. Conclusory allegations or factual assertions that are unsupported,

fanciful or contradicted by the record, are insufficient.”) (citing Lema v. United States, 987

F.2d 48, 51–52 (1st Cir.1993)).

        Second, even if his counsel miscalculated his criminal history category, “an inaccurate

prediction about sentencing will generally not alone be sufficient to sustain a claim of
       Case 3:18-cv-01382-PG Document 27 Filed 05/26/20 Page 7 of 14
Civil No. 18-1382(PG)                                                                   Page 7

ineffective assistance of counsel.” Knight v. United States, 37 F.3d 769, 775 (1st Cir. 1994). See

also Perkins v. United States, No. 16-CV-288-LM, 2017 WL 627393, at *3 (D.N.H. Feb. 14,

2017) (“Perkins was aware that trial counsel’s sentencing-range estimate was only a non-

binding prediction. Courts have made clear that inaccurately predicting a defendant’s

guideline range cannot serve as the basis for an ineffective-assistance-of-counsel claim.”);

Santana–Zapata v. United States, No. 15–cv–016–LM, 2015 WL 6875118, at *4 (D.N.H. Oct.

28, 2015) (same); Moreno-Espada v. United States, 666 F.3d 60, 65 (1st Cir. 2012) (counsel’s

failure to properly calculate defendant’s sentence exposure, by itself, does not amount to

prejudice under the second prong of Strickland); United States v. LaBonte, 70 F.3d 1396, 1413

(1st Cir. 1995), (“An attorney’s inaccurate prediction of his client's probable sentence,

standing alone, will not satisfy the prejudice prong of the ineffective assistance test.”) rev’d

on other grounds, 520 U.S. 751 (1997); Calabrese v. United States, 507 F.2d 259, 260 (1st

Cir.1974) (voluntariness of plea not subject to attack under § 2255 where sentence exceeded

that predicted by counsel); United States v. Martinez, 169 F.3d 1049, 1053 (7th Cir. 1999)

(“[A]n attorney’s mere inaccurate prediction of a sentence does not demonstrate the

deficiency component of an ineffective assistance of counsel claim.”); United States v.

Gordon, 4 F.3d 1567, 1570 (10th Cir. 1993) (“A miscalculation or erroneous sentence

estimation by defense counsel is not a constitutionally deficient performance rising to the

level of ineffective assistance of counsel.”); United States v. Turner, 881 F.2d 684, 687 (9th

Cir. 1989) (inaccurate prediction of guideline range does not constitute ineffective

assistance); United States v. Sweeney, 878 F.2d 68, 70 (2d Cir. 1989) (same); United States

v. Brent, No. 3:05–CR–0120–P(1), 2011 WL 2633781, at *3 n.3 (N.D. Tex. July 5, 2011)

(“Courts have long recognized that estimating a guideline range is not an exact science and

that defense counsel is not deficient for making a prediction that turns out to be different

from the sentence recommended by Probation.”). Therefore, Trinidad-Jorge’s claims that his
       Case 3:18-cv-01382-PG Document 27 Filed 05/26/20 Page 8 of 14
Civil No. 18-1382(PG)                                                                Page 8

counsel inaccurately predicted his criminal history category does not constitute deficient

performance under the Strickland ineffective assistance test.

        What is more, the record belies Petitioner’s assertion. The evidence on the criminal

docket, which includes the plea agreement and the transcript from the change of plea hearing,

contradicts Petitioner. For starters, the plea agreement Trinidad-Jorge signed stated that the

penalty for the charge for which he agreed to plead guilty could be “a term of imprisonment

of not more than life.” See Case No. 16-cr-282, Docket No. 1015 at page 2. The document also

included language to the effect that the court had the authority “to impose any sentence within

the statutory maximum” and that it was not bound by the terms of the agreement. See id. at

page 3. Furthermore, the agreement did not contain stipulations as to Petitioner’s criminal

history category. Instead, the document stated that it would be determined by the court. See

id. at page 4. Upon signing then, he was fully aware of his potential sentence and exposure

when he decided to plead guilty.

        Moreover, Trinidad-Jorge’s claim that counsel misled him into signing rings hollow

considering his responses during the change of plea hearing. During this proceeding,

Trinidad-Jorge stated in open court that he had had enough time to consult with his attorney

and was satisfied with his services until then. See Case No. 16-cr-282, Docket No. 2306 at

page 4. Petitioner also affirmed that his attorney had explained what the maximum possible

penalty was, to wit, “a term of imprisonment of not more than life, a fine of not more than

$250,000, a term of supervised release of not more than five years, and a $100 special

monetary assessment.” Id. at page 9. In relevant part, Trinidad-Jorge also assured the court

that no one had told him or promised him a specific sentence that the court would impose.

Id. at 10. The court also explained that since the plea agreement contained no stipulations as

to his criminal history category, the higher the category he ultimately fell in, the higher the

sentencing guideline would be. Id. at 13. Finally, the court forewarned Petitioner, and he
       Case 3:18-cv-01382-PG Document 27 Filed 05/26/20 Page 9 of 14
Civil No. 18-1382(PG)                                                                                  Page 9

understood, that it had “authority and discretion to impose any sentence that could go up as

high as life imprisonment,” id. at pages 11-12, and that he could not withdraw his plea just

because the sentence was higher than the one Petitioner was expecting, id. at page 12.

        In sum, the binding plea agreement and the plea colloquy both demonstrate that

Trinidad-Jorge understood he could face up to life imprisonment and that such a

determination was up to the court. Any calculations on the part of his attorney with regards

to his potential sentence were a ballpark guesstimate, at best. Therefore, the court concludes

that Petitioner has not adequately demonstrated a reasonable probability that he would have

rejected the plea had he known that it would lead to 210 months of imprisonment, which is

obviously less than life.

        Now, when Petitioner asserts that he suffered prejudice because he was tricked into

signing, he can only overcome “Strickland’s high bar” 3 if he can demonstrate that “there is a

reasonable probability that, but for counsel’s errors, [Petitioner] would not have pleaded

guilty and would have insisted on going to trial… .” United States v. Luis Rivera-Cruz, 878

F.3d 404, 410 (1st Cir. 2017) (citing Hill, 474 U.S. at 57). “[T]hat probability must be

substantial, not just conceivable, …, or, stated differently, a probability sufficient to

undermine confidence in the outcome.” Williams v. United States, 858 F.3d 708, 715–16 (1st

Cir. 2017) (citations and quotation marks omitted). But Petitioner’s motion falls short of the

mark.

        As previously set forth, Petitioner signed a plea agreement with an accompanying

statement of facts, and he initialed every page. See Case No. 16-cr-282, Docket No. 1015.

Additionally, during the change of plea hearing, Petitioner confirmed to the court that he

adopted and agreed with the statement of facts incorporated into the plea agreement, that



3“Surmounting Strickland’s high bar is never an easy task … .” Lee, 137 S. Ct. at 1967 (citing Padilla v. Kentucky,
559 U.S. 356, 371 (2010)).
      Case 3:18-cv-01382-PG Document 27 Filed 05/26/20 Page 10 of 14
Civil No. 18-1382(PG)                                                                    Page 10

these facts were “true and accurate in every respect, and if this case had gone to trial with

those facts, the Government could have proven [him] guilty beyond a reasonable doubt.” See

Case No. 16-cr-282, Docket No. 2306 at pages 16-17. What is more, Trinidad-Jorge stated to

the court that he was “pleading guilty freely and voluntarily” because he was indeed guilty. Id.

at page 17.

        The court finds Petitioner’s statements at the plea hearing sufficiently conclusive to

contradict the grounds he asserts to justify a collateral attack. “[T]he presumption of

truthfulness of the Rule 11 statements will not be overcome unless the allegations in the §

2255 motion are sufficient to state a claim of ineffective assistance of counsel and include

credible, valid reasons why a departure from those earlier contradictory statements is now

justified.” United States v. Butt, 731 F.2d 75, 80 (1st Cir. 1984) (citing Crawford v. United

States, 519 F.2d 347, 350 (4th Cir.1975)). Petitioner’s admission of factual guilt in open court

“is entitled to significant (albeit not dispositive) weight when, as now, he seeks to vacate that

plea through a collateral attack.” Wilkins v. United States, 754 F.3d 24, 30 (1st Cir. 2014).

“And such an admission is especially compelling because the petitioner neither attempts to

explain it away nor makes any assertion of factual innocence.” Id.

        Moreover, the record is devoid of any plausible defense Trinidad-Jorge could have

raised at trial. On the one hand, Petitioner does not dispute the underlying facts of the count

he plead guilty. On the other hand, his motion simply lacks any developed argument that were

it not for his counsel’s ill advice, he would have insisted on going to trial and was better off

doing so. “A defendant without any viable defense will be highly likely to lose at trial. And a

defendant facing such long odds will rarely be able to show prejudice from accepting a guilty

plea that offers him a better resolution than would be likely after trial.” Lee, 137 S. Ct. at 1966.

Lacking a viable defense, Petitioner would have likely been convicted. Hence, Petitioner is

unable to show prejudice under the Strickland test. His request thus fails.
      Case 3:18-cv-01382-PG Document 27 Filed 05/26/20 Page 11 of 14
Civil No. 18-1382(PG)                                                                          Page 11

        For the foregoing reasons, this court finds that the Petitioner’s claim that he received

ineffective assistance of counsel claim because defense counsel misadvised him as to the

length of his sentence and misled him into signing a plea agreement lacks merit and must be

DENIED.

        2. Failure to Object to PSR

        In his motion and reply, Trinidad-Jorge insists that his counsel failed to object to errors

in the PSR, which led to a higher sentence. See Docket No. 1 at 4. He criticized his attorney’s

performance during sentencing claiming he failed to: (1) object to the fact that his criminal

history category calculation erroneously included a conviction from 1989, (2) note to the court

that his 2005 and 1994 sentence were the same, and (3) argue that the rest of his previous

sentences are too old to count. Id. But once again, the record contradicts this allegation.

        First, the PSR only mentions an arrest in 1989, not a conviction. See PSR, Case No. 16-

cr-282, Docket No. 1455 at page 34. He was sentenced for the offense that led to that arrest in

1994, which is within the 15-year window 4 of the commencement of the RICO conspiracy on

or about the year 2005. See Indictment, Case No. 16-cr-282, Docket No. 3-1 at page 13. To be

sure, under the Guidelines’ rules, any sentence imposed after 1990 will count towards the

criminal history category calculation. A review of the PSR reflects that the earliest sentence

used to calculate the Petitioner’s criminal history points was imposed on November 12, 1992.

See PSR, Case No. 16-cr-282, Docket No. 1455 at page 36. So, every sentence used to

determine Trinidad-Jorge’s category fell within the allowed time frame.

        Second, his argument that his attorney failed to note that his 1994 and 2005 sentences

were the same, suggesting that his prior crimes were overrepresented in the PSR, is also

unavailing. The sentence for that underlying offense was grouped with several other sentences



4See U.S.S.G. § 4A1.2(e)(1) (“Any prior sentence of imprisonment exceeding one year and one month that was
imposed within fifteen years of the defendant's commencement of the instant offense is counted.”).
      Case 3:18-cv-01382-PG Document 27 Filed 05/26/20 Page 12 of 14
Civil No. 18-1382(PG)                                                                            Page 12

imposed for other offenses because they all stemmed from the same arrest in 1993. 5 Even

assuming arguendo that Petitioner is correct, he would have received the same amount of

points and his score would be unchanged. In other words, this sentence was not double-

counted. Hence, no prejudice ensued.

        Third, the criminal docket shows that Petitioner’s attorney did in fact argue that this

criminal history category calculation included crimes that were “very old,” 6 among other

complaints. After the U.S. Probation filed the PSR in October 23, 2017, defense counsel filed

a sentencing memorandum some days before the sentencing hearing on December 15, 2017. 7

Therein, counsel moved the court to make some corrections to the PSR, complained that his

client’s criminal history was overstated and argued in favor of a lower sentence. See Case No.

16-cr-282, Docket No. 1602. Counsel suggested that a sentence of about 135 to 168 months 8

would “be sufficient and not greater than necessary to comply with the purposes set up by

Congress in the imposition of a sentence.” Id. at pages 1, 5. The transcript of the sentencing

hearing also reflects that Petitioner’s counsel reiterated that the way Trinidad-Jorge’s

criminal record was established was “overstated,” particularly because it included offenses

that were from very long ago. See Case No. 16-cr-282, Docket No. 2307 at pages 6-7.

Nevertheless, the court rejected these arguments and established a guideline range based on

a criminal history category of VI, to wit, 210 to 262 months. Id. at page 14, 20. The court then

sentenced Petitioner to the lower end of that range. Id. at page 16.

        The record thus reflects that Petitioner’s attorney did not fail to object to the PSR and

his performance did not fall below the objective standard of reasonableness. Counsel raised



5See PSR, Case No. 16-cr-282, Docket No. 1455 at page 37.
6See Transcript of Sentencing Hearing, Case No. 16-cr-282, Docket No. 2307 at page 7._
7The court would be remiss not to note that Hurricane Maria hit Puerto Rico in September of 2017, leaving the

whole Island without power for an extended period of time. The lack of electricity and access to Petitioner’s
criminal docket is an extraordinary circumstance that may justify defense counsel’s delay.
8This sentence would have been in line with the Guidelines sentencing range for a total offense level of 32

combined with a category of II. See USSG § Ch. 5 Pt. A.
      Case 3:18-cv-01382-PG Document 27 Filed 05/26/20 Page 13 of 14
Civil No. 18-1382(PG)                                                                    Page 13

the relevant issues prior to Trinidad-Jorge’s sentencing in a sentencing memorandum, and

again, argued the objections to the PSR before the court at the sentencing hearing. “The fact

that counsel was not successful in his challenge does not render his assistance ineffective.”

United States v. Tola, No. CR 09-083-ML, 2012 WL 1981852, at *4 (D.R.I. June 1, 2012)

(citing Peralta v. United States, 597 F.3d 74, 79 (1st Cir.2009) (“The Constitution guarantees

only an “effective defense, not necessarily a perfect defense or a successful defense.”);

Strickland, 466 U.S. at 699 (“So long as a strategy or tactic employed by counsel was

reasonable, that tactic is not a ground for attack even if it proved unsuccessful.”); Myles v.

Dahlberg, 937 F.2d 609 (Table) (C.A.6 1991) (“Just because a lawyer loses on a point does not

mean that the lawyer was ‘ineffective’ for constitutional purposes.”); Campusano v. United

States, 2004 WL 1824112 at *4 (S.D.N.Y.Aug.13, 2004) (“The fact that an attorney lost a

particular argument cannot be used as a barometer of overall poor performance.”)).

        Finally, the court must make clear that “[Petitioner’s] Criminal History Category [VI]

is a result of his own prior illicit activities not of an ineffective assistance of counsel. This is

not the case of a first time offender but that of an individual who is quite familiar with the

legal system due to his colorful past.” Rivera-Ruiz v. United States, No. CIV. 08-1609 PG, 2012

WL 1004307, at *3 (D.P.R. Mar. 23, 2012). Hence, Trinidad-Jorge’s claims of ineffective

assistance of counsel relating to his sentencing are meritless and contrary to the record.

Therefore, they are DENIED.

        The court has dispensed all claims relating to ineffective assistance of counsel. Based

on the above analysis, Trinidad-Jorge’s challenges fall short of the mark. His request for

habeas relief on all grounds is thus DENIED.
      Case 3:18-cv-01382-PG Document 27 Filed 05/26/20 Page 14 of 14
Civil No. 18-1382(PG)                                                                    Page 14

                                     IV.     CONCLUSION

        For the reasons previously explained, the court finds that Trinidad-Jorge’s claims lack

merit. Accordingly, his petition under 28 U.S.C. § 2255 (Docket No. 1) is DENIED and the

case is DISMISSED WITH PREJUDICE. Judgment shall be entered accordingly.



                        V.   CERTIFICATE OF APPEALABILITY

        It is ordered that no certificate of appealability shall be issued if the Petitioner files a

notice of appeal. There is no substantial showing of the denial of a constitutional right within

the meaning of 28 U.S.C. § 2253(c)(2).


        IT IS SO ORDERED.


        In San Juan, Puerto Rico, May 26, 2020.


                                                           S/ JUAN M. PÉREZ-GIMÉNEZ
                                                           JUAN M. PEREZ-GIMENEZ
                                                           SENIOR U.S. DISTRICT JUDGE
